ACCEPTED
                                                                                        03-13-00767-cv
                                                                                               3881570
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   1/23/2015 2:39:45 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               No. 03-13-00767-CV
                        IN THE COURT OF APPEALS
                                                                      FILED IN
                         FOR THE THIRD DISTRICT                3rd COURT OF APPEALS
                              AUSTIN, TEXAS                        AUSTIN, TEXAS
                                                               1/23/2015 2:39:45 PM
                            M&M Orthodontics, PA,                JEFFREY D. KYLE
                                                                       Clerk
                                     Appellant,
                                         v.
  Christine Ellis; Texas Health and Human Services Commission; Dr. Kyle
 Janek, in his Official Capacity; Rick Gilpin, in his Official Capacity; and the
                         Office of the Inspector General,
                                        Appellees.

           On appeal from the 53rd District Court, Travis County, Texas
                         Cause No. D-1-GN-13-003259
                      ______________________________

                    UNOPPOSED MOTION TO DISMISS
                     ______________________________

TO THE HONORABLE JUDGES OF THE THIRD COURT OF APPEALS:

      Now come Appellees, Christine Ellis; Texas Health and Human Services

Commission (“HHSC”); Dr. Kyle Janek, in his Official Capacity; and the Office of

the Inspector General, (collectively, “Appellees”) and file this Unopposed Motion

to Dismiss and would request that this Court issue an Order dismissing this appeal.

                                  I. BACKGROUND

      Recent developments in the underlying administrative proceeding from which

this appeal arises directly impact the current status of this appeal. HHSC Office of

Inspector General filed a Notice of Nonsuit of the underlying administrative action

that was pending against Appellant M&M in the HHSC Appeals Division. Attached
hereto as Exhibit “A” is a true and complete copy of the Notice of Nonsuit filed

Dec. 23, 2014 with the HHSC Appeals Division. On January 8, 2015, the

Administrative Law Judge presiding over the administrative action entered an Order

of Dismissal. See Ex. A for copy of Order of Dismissal.

       The filing of this Notice of Nonsuit by the HHSC Office of Inspector General

in the underlying administrative proceeding, and the subsequent Order of Dismissal,

renders the issues raised by Appellant in this appeal moot. See Allstate Ins. Co. v.

Hallman, 159 S.W.3d 640, 642 (Tex. 2005). As a result, any opinion the Court could

issue would resolve no live controversy between the parties and would, therefore, be

advisory in nature. See Texas Ass’n of Bus. v. Texas Air Control Bd., 852 S.W.2d
440, 444 (Tex. 1993).

       Appellant does not oppose this Motion.

                           II. CONCLUSION AND PRAYER

      WHEREFORE, PREMISES CONSIDERED, the Appellees respectfully

request that the Court dismiss this appeal and that the Court grant the Appellees such

other and further relief to which they have shown themselves to be entitled.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General



                                                                            Page 2 of 5
JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

/s/ Raymond C. Winter
RAYMOND C. WINTER
State Bar No. 21791950
Chief, Civil Medicaid Fraud Division
Assistant Attorney General
Raymond.Winter@texasattorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 936-1709
Facsimile:    (512) 499-0712-0167

Attorneys for Appellees Texas Health & Human
Services Commission and Dr. Kyle Janek

/s/ Dan Hargrove
DAN HARGROVE
State Bar No. 00790822
WATERS & KRAUS, LLP
3219 McKinney Avenue
Dallas, Texas 75204
(214) 357-6244 phone
(214) 357-7252 facsimile
dhargrove@waterskraus.com
and
/s/ Jim Moriarty
JAMES MORIARTY
State Bar No. 14459000
LAW OFFICES OF JAMES R.MORIARTY
4119 Montrose Blvd, Suite 250
Houston, Texas 77006
(713) 528-0700 phone
jim@moriarity.com

Attorneys for Appellee Dr. Christine Ellis



                                             Page 3 of 5
                     CERTIFICATE OF CONFERENCE

      The undersigned certifies he contacted counsel for Appellants, Jason Ray,
January 23rd, 2015, by telephone, on behalf of the Appellees. Mr. Ray represented
that Appellant M&M is not opposed to the granting of the relief requested in this
Motion.

                               /s/Raymond C. Winter
                               RAYMOND C. WINTER
                               Assistant Attorney General




                                                                       Page 4 of 5
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been served on this the 23rd day of January, 2015 on the following:

J.A. Canales                         VIA: File & ServeXpress and E-mail
State Bar No. 03737000
CANALES & SIMONSON, P.C.
2601 Morgan Ave.
P.O. Box 5624
Corpus Christi, Texas 78465-5624
Telephone: (361) 883-0601
Facsimile: (361) 884-7023
tonycanales@canalessimonson.com

Jason Ray                            VIA: File & ServeXpress and E-mail
State Bar NO. 24000511
RIGGS, ALESHIRE & RAY, P.C.
700 Lavaca, Suite 920
Austin, Texas 7870
Telephone: (512) 457-9806
Facsimile: (512) 457-9866
jray@r-alaw.com

Attorneys for Appellants M&M Orthodontics,


                               /s/ Raymond C. Winter
                               RAYMOND C. WINTER
                               Assistant Attorney General




                                                                       Page 5 of 5
EXHIBIT


  A
                                     HHSC-APPEALS DOCKETNO; 12. . 0096-K
                                       HHSC;.QIG CASE NO. P200803163

        M & M ORTHODONTICS, P.A,                                §.                &EFORE-Ttm tmALTll.AND-
        DR.' -SCO'IT
               - ,_ :-- - MALONE
                           --  _,- -,·-e-' and
                                                                §'
        DR.. DIANA MALONE.                                      §
                          Petitioners.,_                        §
                                                                §
·~--   --.....~- - - - -----           - -------~-
        v.                                                       §-
                                                                §
        TEXASJ:ffiALTH&HUMAWSERViCES                            §
        COMMISSION~ OFfiCE-OF 'IN'SPECTOR                       §'
        GBNERAi,,.and-CHiuSTThrE ELLIS, DDS,                    §.
                          Respondents.                          §


          -NmtCE OFNONSlJI'rAND'REQUESTFOR DISMISSAL WITHOur·PRE.Jl)DICE



                The Texas.:'Hea:lth and -Human Services Comm1ss'i()tt, Office- ofJnspectot GenetDl, :and
        Christine :Ellis•   .ons-, -respectfully file this,_ Notice of Nonsuit.   Pursuant to TaX. ADMIN~ coos

        §357.49S ~ 'I'Bx• R. CiY.:P. lti2, HHS(:l~IG and Quis~ Ellis, DDS, hcrel>y-give noei~ ~t

        they are taking a ll~Uit of their ~n&e ¢8Se' and regue!it that this C:aSe immediately be di$tnis$Cd-

        without ~judice. ·1'Jrl$ nonsuit is without prej~ce to refiJing. and is effective immediately on

        the ftlU:lg oftlii~ r;toti~ on this dilte.

                                                     Respectfully s_ubmitted.


                                                     GREG ABBOTl'
                                                     Attorney General of Texas
                                                     DANIEL T. HODGE
                                                     First Assistant Attorney General

                                                     JOHN B. SCOTT
                                                     Deputy Attorney General for Civil Litigation
        NoJice ofNonsuit                                                                            Page 1 of4
                              RAYMONI> C. WINTBR.
                                 f, Civil Medicaid Fraud o· "sion



                              ltAYM _ , G.. WINTER
                              Chief, Civil Medicaid Fraud Division
                              State Bar No. 21791950
                                 : 93~1709DirectDial
         . - - - - - - --=(5:.: :12>

                              RBYNOLDS'BRISSBNDBN
                              State!BarNo~ -240.56969
                              (51-2),936-21!58 Direct Dlhl

                              Assistant AttOrneys~­
                              Office .of~~e Attorney G~
                              Civil Me'Ucaid Fraud Division
                              P. 0. Boxl2S48
                              Austin, .Texas 78711-2548
                              Fax (512) 4~9·0712

                              DOUGLAs C. WILsON
                              Inspe.CtorQCnet~

                              JOY SPARKS
                              Deputy lns~or General
                              Cbief Counsel

                              KAREN PETTIGREW
                             Direclrir of S~ctions

                             STEVE DAlLAS JOfU"JSON
                             Associate Counsel
                             State Bar No. 00784349

                             11101 Metric Blvd~. Building I
                             Austin, Texas 78758
                             (512) 491-4076 Phone
                             (512) 833-6484 Fax

                             ATTORNEYS FOR
                             TEXAS HEALTH AND HUMAN
                             SERVICES COMMTSSION,
                             OFFICE OF INSPECTOR GENERAL

Notice of Nonsuit                                                    .Page2of4
                                                                             Dan Hilrgrove
                                                                             l:>ANID\ROROVB
                                                                             Sf:ate B~ No. 00790822
                                                                             WATERS/k.~US,LLP


- · - - - - - - - - - - -- - - - - - - ·(2 4 ,
                                                                             3219 McKinney Avenue
                                                                             Dall~ •.Tt;xas·:7s204._ __
                                                                                      7~-      p one
                                                                                                             __________
                                                                                                             _            .,.....

                                                                             (~ 14).357--72.,2 Facsimile.

                                                                                    -and-
                                                                             1/ni'Mdriarlfl

                                                                             JAMBS.MORIARl"f
                                                                             S~te .S:ar Np;   14459000
                                                                             MORrARTY l.BYENOECKER, PO
                                                                             4203 Montr.os~ mv                                             CERTifiCATE·Qt: SERVICE
                                                    .J_
                    l certify that.I have on this ~day of December, 2014, served copies of tliis:Notice of
             N:on-5uit upon tbe HliSC Appeals QivisiQp .and upon Petitioners. asiollows.


---·-·-- .Y.~-1.!!-csim"ls5J1.:1Jk.5.'ll1. _ _.,_ ··-·· __ _            -------------~-------1-------
             HHSC-Appeal$-DivisioD.
             :s407 Wall Sl, Room s-329
             Austin, TX :~ls'is~t

             Vui Facdinifl361 ,;f/84;.7023                     Via FacsimileS12·457-9066
             ~onjcanales®ciliUiks1]monson.com                 jray®r-tillzw.~m         -
             I.A.. Canales, Esq.                               JasonD: Ray.
            .'9aD:aJ~ & SrlnpDBODj P.C•.                       Riggs, Aleshire, Ray,.P.C.
             '2601 Morgan:·Avenue                              700 Lavaca, Suite 920
             P..G•.Box.5624                                    Austin. T~ 7~01
             CQI{'us.Cmiati, TX.78465

                                                               COuNSEL F0RPE.TlTibNERS

             Y'ra Facaimile·21#-35'7-6244                      VlaiEmgirto .fim~morlarty.com
             .dii. .ove@water!krtlUs.com                      James Moriarty
             D~~grove                                         ho1oria.J1Y l,.eyend_ecker, PG
             Waters &. Krauss,_LLP                            4203-Montro.se Blv~ Suite 150
             Dallas,~Texas . 75204                            Houstori~ TX 77006


             €0UNSEL FOR RELATOR~ CHRISTINE COUNSEL FOR RELATOR, CHRISTINB
             EILJS, nos·                    ELLIS, DDS




                                                                  ~~
                                                                 Raymo d C~ Winter




           Norice of Nonsuit                                                                   Page4 of4
                              APPEALS DIVISION
                TEXAS HEAVfQ AND IlPMAN SERVICES COMMISSION
                               AUSTIN,.TEXAS



1\f &tM ORTIJOPONIICS, · p~
SCOTT MALONE-AND DIANA MALONE
    PetiJumers

v •.

TEBS ii.EALTH AND,I:IUMAN'SERVICES
 ~O~~IOJ'f, {)FFid~·-QFlNSP;E